DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/IB2017/051448 filed on 03/13/2017. This application also claims foreign priority from application PT109229 filed 03/11/2016.
Status of Claims
Claims 1-8, 10-16, and 19-23 are pending and present for consideration
Claims 9, 17, and 18 have been cancelled.
Information Disclosure Statement
The Information Disclosure Statement filed on 09/11/2018 has been considered by the examine

Claim Objections
Claims 4, 6,  and 13 are objected to because of the following informalities: typos. Claim 4 recites the limitation “mixture ofanti-cancer drugs” in line 2.  Claim 6 recites the limitation “(w/v)” in line 2. Claim 13 recites the limitation “iconic” in line 2. Applicant is advised to amend Claim 4 to recite “mixture of anti-cancer drugs”, Claim 6 to recite “(w/w)”, and Claim 13 to recite “ionic.”  Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the contrast agent" in line 1.  Claim 13 recites the limitation “said crosslinking agent” in line 1. Claims 11 and 13 are indefinite because there is insufficient antecedent basis for these limitations in the claims. 
Claim 20 recites the limitations “a polymeric biodegradable resin and no more than 5 % (w/w) of an anti-cancer drug” in lines 2-3, and “a polymeric biodegradable resin for coating said polymeric substrate, and no more than 10 % (w/w) of an anti-cancer drug” in lines 6-7. Claim 20 is indefinite because it is unclear if Applicant refers to the same or different resins in both instances. Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “no more than 10 % (w/w) of an anti-cancer drug” in lines 6-7, and the claim also recites “no more than 5 % (w/w) of an anti-cancer drug” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 21-23 are indefinite by virtue of their dependence on Claim 20. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barros (Barros et al. Bioresorbable ureteral stents from natural origin polymers. Journal of Biomedical Materials Research Part B: Applied Biomaterials, 103(3), pp.608-617. 2014) in view of Fan (Fan et al. Preparation and characterization of alginate/gelatin blend fibers. Journal of Applied Polymer Science, 96(5), pp.1625-1629. 2005) and, further in view of Jang (Jang et al. Stents with specialized functions: drug-eluting stents and stents with anti-reflux devices. Gastrointestinal Intervention, 4(1), pp.50-54. 2015), and Zheng et al (Zheng) US 2013/0331927 A1.
Regarding Claim 1, Barros discloses the invention substantially as claimed being ([Abstract],  [Material and Methods]; p 609 Table I)  a stent comprising a polymeric substrate comprising alginate and gelatin. 
However, Barros fails to disclose the claimed ranges of 10-50% (w/w) of alginate and 45-85% (w/w) of gelatin. Additionally, Barros does not disclose a polymeric biodegradable resin for coating the polymeric substrate, and no more than 10 % (w/w) of an anti-cancer drug. Fan teaches ([Abstract], p. 1626 [Preparation of blend fibers]) fibers made from the combination of alginate and gelatin having a content of alginate and gelatin, which varies from 90:10 to 30:70, in the field of polymer science. Fan also teaches (p. 1628-1629 [Water-retention properties]; Table 1, Figure 7) that the fibers with gelatin content at 70% have the greatest water retention values, leading to fibers that are most supple and flexible. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the amount of alginate and gelatin in the stent of Barros to 30% alginate and to 70% gelatin based upon the teachings of Fan, in order to provide additional uptake of water resulting in a soft, lubricous and flexible stent. Furthermore, the amount of each component is a result effective variable which effects tensile strength as well as water uptake as evidenced by Fan et al., and one of ordinary skill in the art would have routinely optimized the amount of each component until the desired water uptake and tensile strength was obtained.
However, Barros, in view of Fan, does not disclose a polymeric biodegradable resin for coating the polymeric substrate, and no more than 10 % (w/w) of an anti-cancer drug. Zheng teaches ([Abstract], [0010,] [0063], and [0234]) a polymeric stent coated with a polymeric biodegradable resin for coating the polymeric stent, the resin comprising a copolymer such as a poly(L-lactide) homopolymer or copolymer [0234],  and an anti-cancer drug ([0592]-[0593]), in the same field of endeavor, for the purpose of  enhancing the durability of the stent, and preventing cell proliferation at the site of implantation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the ureteral stent of Barros, as modified by Fan, with a biodegradable resin  made with poly(L-lactide) homopolymer or copolymer and an anti-cancer drug, as taught by Zheng, in order to enhance the durability of the stent, and to prevent cell proliferation at the site of implantation.
However, the references do not disclose a concentration of no more than 10 % (w/w) of the anti-cancer drug. Jang teaches (p. 50-51, [Paclitaxel-eluting stent]) the use of the anti-cancer agent, paclitaxel, with a concentration of 10%  (w/w), in the field of endoprosthesis, for the purpose of providing an effective dosage of the anti-cancer drug  to prevent cell proliferation at the implantation site. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to  apply the anti-cancer drug in the stent of Barros, as modified by Fan and Zheng, in a concentration of 10%  (w/w), as taught by  Jang, in order to provide an effective dosage of the anti-cancer drug  to prevent cell proliferation at the implantation site.

Regarding Claim 2, Barros does not disclose a concentration of the anti-cancer drug of no more than 5 % (w/w). Jang teaches ([Paclitaxel-eluting stent], p. 51 1st column, 2nd paragraph) the use of the anti-cancer agent, paclitaxel, with a concentration of  (0.9 x 10-4 – 1.1x10-1 mg/ mL) , which falls within the claimed range of 7 no more than 5 % (w/w), in the field of endoprosthesis, for the purpose of providing a sufficient dosage of the anti-cancer drug  to safely prevent cell proliferation at the implantation site. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to  apply the anti-cancer drug in the stent of Barros, as modified by Fan, Jang, and Zheng, in a concentration of no more than 5 %  (w/w), as taught by  Jang, in order to provide a sufficient dosage of the anti-cancer drug  to safely prevent cell proliferation at the implantation site.
Regarding Claim 3, the stent of Barros, as modified by Fan, Jang, and Zheng, discloses the anti-cancer drug, paclitaxel. Jang teaches ([Paclitaxel-eluting stent], p. 51 1st column, 2nd paragraph) the use of the anti-cancer agent, paclitaxel.
Regarding Claim 5, the stent of Barros, as modified by Fan, Jang, and Zheng, discloses a polymeric substrate comprising 20 - 40 % (w/w) of alginate and 55 - 70 % (w/w) of gelatin as explained in the rejection of Claim 1 above.
Regarding Claim 6, Barros does not disclose a resin added in a solution having a concentration of 3-50 % (w/w). Zheng teaches [0228] a coating on the device of about 0.1 % to about 10 wt %, for the purpose of enhancing the durability of the stent. The limitation is met because the coating of Zheng falls within the claimed range. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to coat the stent of Barros, as modified by Fan, Jang, and Zheng, with a resin added in a solution having a concentration of 0.1 % to about 10 wt %, as taught by Zheng, in order to enhance the durability of the stent, and to prevent cell proliferation at the site of implantation.
Regarding Claims 7, 8, and 11, the stent of Barros, as modified by Fan, Jang, and Zheng, discloses a polymeric substrate comprising 20 - 40 % (w/w) of alginate and 55 - 70 % (w/w) of gelatin as explained  in the rejection of Claim 1 above. However, Barros does not disclose a contrast agent in a concentration of 2-5% (w/w). Zheng teaches ([Abstract], [0059] and [0525]-[0526]) a ureteral stent [0063] containing contrast agents, such as barium or bismuth at concentrations of about 1 to about 10%, for the purpose of locating the ureteral stent after implantation with a scanner. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to add a contrast agent, such as bismuth, at concentrations of about 1 to about 10%, to the stent of Barros, as modified by Fan, Jang and Zheng, as taught by Zheng, in order to locate the ureteral stent after implantation with a scanner.
Regarding Claim 10, the stent of Barros, as modified by Fan, Jang and Zheng, discloses polyglycolide and its copolymers as a resin.  Zheng teaches [0282]: “the biodegradable polymer of the first coating is a copolymer of L-lactide and glycolide in a weight or molar ratio of about 85:15.”
Regarding Claim 12, Barros ([Abstract],  [Material and Methods]; p 609 Table I)  a stent comprising a polymeric substrate further comprising a crosslinking agent.
Regarding Claim 13, Barros ([Abstract],  [Material and Methods]; p 609 Table I)  a stent comprising a polymeric substrate further comprising an ionic crosslinking agent CaCl2 having the cation calcium, and the anion chloride.
Regarding Claim 14, the stent of Barros, as modified by Fan, Jang and Zheng, discloses a second anti- cancer drug selected from the group consisting of: methotrexate, vinblastine, cisplatin,  carboplatin, 5-fluorouracil, ifosfamide, and mitomycin C (Zheng at [0602] and [0609].)
Regarding Claim 15, Barros ([Abstract], p. 609  2nd  column 1st paragraph)  a stent further comprising an anti-microbial agent: “[T]he development of these stents with the above-mentioned properties anti-bacterial, bioresorbable, and appropriate geometry will be pursued in this work.” The limitation  is met because bacteria are microbes; therefore an anti-bacterial agent is also an anti-microbial agent.
Regarding Claim 19, Barros discloses the invention substantially as claimed being ([Abstract],  [Material and Methods]; p 609 Table I)  a ureteral stent comprising a polymeric substrate comprising alginate and gelatin. 
However, Barros fails to disclose the claimed ranges of 10-50% (w/w) of alginate and 45-85% (w/w) of gelatin. Additionally, Barros does not disclose a polymeric biodegradable resin for coating the polymeric substrate, and no more than 10 % (w/w) of an anti-cancer drug. Fan teaches ([Abstract], p. 1626 [Preparation of blend fibers]) fibers made from the combination of alginate and gelatin having a content of alginate and gelatin, which varies from 90:10 to 30:70, in the field of polymer science. Fan also teaches (p. 1628-1629 [Water-retention properties]; Table 1, Figure 7) that the fibers with gelatin content at 70% have the greatest water retention values, leading to fibers that are most supple and flexible. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the amount of alginate and gelatin in the stent of Barros to 30% alginate and to 70% gelatin based upon the teachings of Fan, in order to provide additional uptake of water resulting in a soft, lubricous and flexible stent. Furthermore, the amount of each component is a result effective variable which effects tensile strength as well as water uptake as evidenced by Fan et al., and one of ordinary skill in the art would have routinely optimized the amount of each component until the desired water uptake and tensile strength was obtained.
However, Barros, in view of Fan, does not disclose a polymeric biodegradable resin for coating the polymeric substrate, and no more than 10 % (w/w) of an anti-cancer drug. Zheng teaches ([Abstract], [0010,] [0063], and [0234]) a polymeric stent coated with a polymeric biodegradable resin for coating the polymeric substrate, the resin comprising a copolymer such as a poly(L-lactide) homopolymer or copolymer [0234],  and an anti-cancer drug ([0592]-[0593]), in the same field of endeavor, for the purpose of  enhancing the durability of the stent, and preventing cell proliferation at the site of implantation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the ureteral stent of Barros, as modified by Fan, with a biodegradable resin  made with poly(L-lactide) homopolymer or copolymer and an anti-cancer drug, as taught by Zheng, in order to enhance the durability of the stent, and to prevent cell proliferation at the site of implantation.
However, the references do not disclose a concentration of no more than 10 % (w/w) of the anti-cancer drug. Jang teaches (p. 50-51, [Paclitaxel-eluting stent]) the use of the anti-cancer agent, paclitaxel, with a concentration of 10%  (w/w), in the field of endoprosthesis, for the purpose of providing an effective dosage of the anti-cancer drug  to prevent cell proliferation at the implantation site. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to  apply the anti-cancer drug in the stent of Barros, as modified by Fan and Zheng, in a concentration of 10%  (w/w), as taught by  Jang, in order to provide an effective dosage of the anti-cancer drug  to prevent cell proliferation at the implantation site.

Regarding Claims 20 and 21, Barros discloses the invention substantially as claimed being ([Abstract],  [Material and Methods]; p 609 Table I)  a composition for use in human medicine comprising alginate and gelatin, wherein the composition is administrated in a biodegradable stent. 
However, Barros fails to disclose the claimed ranges of 10-50% (w/w) of alginate and 45-85% (w/w) of gelatin. Additionally, Barros does not disclose a polymeric biodegradable resin for coating the polymeric substrate, and no more than 4.95 % (w/w) of an anti-cancer drug. Fan teaches ([Abstract], p. 1626 [Preparation of blend fibers]) fibers made from the combination of alginate and gelatin having a content of alginate and gelatin, which varies from 90:10 to 30:70, in the field of polymer science. Fan also teaches (p. 1628-1629 [Water-retention properties]; Table 1, Figure 7) that the fibers with gelatin content at 70% have the greatest water retention values, leading to fibers that are most supple and flexible. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the amount of alginate and gelatin in the stent of Barros to 30% alginate and to 70% gelatin based upon the teachings of Fan, in order to provide additional uptake of water resulting in a soft, lubricous and flexible stent. Furthermore, the amount of each component is a result effective variable which effects tensile strength as well as water uptake as evidenced by Fan et al., and one of ordinary skill in the art would have routinely optimized the amount of each component until the desired water uptake and tensile strength was obtained.
However, Barros, in view of Fan, does not disclose a polymeric biodegradable resin for coating the polymeric substrate, and no more than 4.95 % (w/w) of an anti-cancer drug. Zheng teaches ([Abstract], [0010,] [0063], and [0234]) a polymeric stent coated with a polymeric biodegradable resin for coating the polymeric substrate, the resin comprising a copolymer such as a poly(L-lactide) homopolymer or copolymer [0234],  and an anti-cancer drug ([0592]-[0593]), in the same field of endeavor, for the purpose of  enhancing the durability of the stent, and preventing cell proliferation at the site of implantation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the ureteral stent of Barros, as modified by Fan, with a biodegradable resin  made with poly(L-lactide) homopolymer or copolymer and an anti-cancer drug, as taught by Zheng, in order to enhance the durability of the stent, and to prevent cell proliferation at the site of implantation.
However, the references do not disclose a concentration of no more than 4.95% (w/w) of the anti-cancer drug. Jang teaches ([Paclitaxel-eluting stent], p. 51 1st column, 2nd paragraph) the use of the anti-cancer agent, paclitaxel, with a concentration of  (0.9 x 10-4 – 1.1x10-1 mg/ mL) , which falls within the claimed range of 11 no more than 4.95 % (w/w), in the field of endoprosthesis, for the purpose of providing a sufficient dosage of the anti-cancer drug  to safely prevent cell proliferation at the implantation site. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to  apply the anti-cancer drug in the stent of Barros, as modified by Fan and Zheng, in a concentration of no more than 4.95 %  (w/w), as taught by  Jang, in order to provide a sufficient dosage of the anti-cancer drug  to safely prevent cell proliferation at the implantation site.
Regarding Claim 22, the stent of Barros, as modified by Fan, Jang and Zheng, discloses the anti-cancer drug, paclitaxel. Jang teaches ([Paclitaxel-eluting stent], p. 51 1st column, 2nd paragraph) the use of the anti-cancer agent, paclitaxel.
Regarding Claim 23, the limitation “composition of claim 20 for use in regenerative medicine, tissue engineering, or in therapy, prophylaxis or treatment of cancer or in therapy, prophylaxis or treatment of urological diseases” amounts to intended use, A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this instance, the composition of Barros, as modified by Fan and Zheng, meets all the structural limitations, and is fully capable of use in regenerative medicine, tissue engineering, or in therapy, prophylaxis or treatment of cancer or in therapy, prophylaxis or treatment of urological diseases.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barros,  in view of Fan, Jang, and Zheng, as applied to Claim 1, and further in view of Lammers (Lammers et al. Simultaneous delivery of doxorubicin and gemcitabine to tumors in vivo using prototypic polymeric drug carriers. Biomaterials, 30(20), pp.3466-3475. 2009.)
Regarding Claim 4, Barros  in view of Fan, Jang, and Zheng, discloses the invention substantially as claimed.  However, the references do not disclose a mixture of anti-cancer drugs comprising a mixture of doxorubicin and gemcitabine. Lammers teaches ([Abstract], Figure 3; p 157-159 [Experimental])  a method of treating tumors by targeting a mixture of doxorubicin and gemcitabine, in the field of oncology, for the purpose of preventing cell proliferation and increasing the efficacy of the treatment. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply a mixture of doxorubicin and gemcitabine to the stent of, Barros, as modified by Fan, Jang, and Zheng, as taught by Lammers, in order to prevent cell proliferation, and to increase the efficacy of the treatment.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barros  in view of Fan, Jang, and Zheng, as applied to Claim 1, and further in view of Yoda (Yoda et al. Impregnation of paclitaxel into poly(dl-lactic acid) using high pressure mixture of ethanol and carbon dioxide. RSC Advances, 1(1), p.156. 2011.)
Regarding Claim 16, Barros  in view of Fan, Jang, and Zheng, discloses the invention substantially as claimed. Barros also discloses ([Abstract],  p 609 [Material and Methods]) the use of supercritical fluid CO2 to dry biodegradable ureteral stents made of  alginate and gelatin. However, Barros fails to disclose an anti-cancer drug impregnated in the stent by supercritical fluid CO2. Yoda teaches ([Abstract], Figure 3; p 157-159 [Experimental]) a method of impregnation of paclitaxel into poly(DL-lactic acid) using high pressure mixture of ethanol and carbon dioxide, in the field of biomaterials, for the purpose of increasing the efficacy of penetration of the drug into the polymer. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to impregnate the stent of Barros, as modified by Fan, Jang, and Zheng, with paclitaxel by supercritical fluid CO2, as taught by Yoda, in order to increase the efficacy of penetration of the drug into the stent body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774